       Case: 1:20-cv-03534 Document #: 1 Filed: 06/17/20 Page 1 of 9 PageID #:1




BARSHAY SANDERS, PLLC
100 Garden City Plaza, Suite 500
Garden City, New York 11530
Tel: (516) 203-7600
Fax: (516) 706-5055
Email: ConsumerRights@BarshaySanders.com
Attorneys for Plaintiff
Our File No.: 119205

                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  CHICAGO DIVISION



 Martell Williams,
                                                                 Case No:
                                          Plaintiff,
                                                                 COMPLAINT
                              vs.
                                                                 JURY TRIAL DEMANDED
 Jefferson Capital Systems, LLC,

                                          Defendant.


       Martell Williams (hereinafter referred to as “Plaintiff”), by and through the undersigned
counsel, complains, states and alleges against Jefferson Capital Systems, LLC (hereinafter referred
to as “Defendant”), as follows:


                                        INTRODUCTION
       1.      This action seeks to recover for violations of the Fair Debt Collection Practices Act,
15 U.S.C. § 1692, et seq. (the “FDCPA”).


                                    JURISDICTION AND VENUE
       2.      This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
15 U.S.C. § 1692k(d).
       3.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the events
or omissions giving rise to the claim occurred in this Judicial District.



                                                  1
          Case: 1:20-cv-03534 Document #: 1 Filed: 06/17/20 Page 2 of 9 PageID #:2




          4.     At all relevant times, Defendant conducted business within the State of Illinois.


                                               PARTIES
          5.     Plaintiff Martell Williams is an individual who is a citizen of the State of Illinois
residing in Cook County, Illinois.
          6.     Plaintiff is a natural person allegedly obligated to pay a debt.
          7.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
          8.     On information and belief, Defendant Jefferson Capital Systems, LLC, is an Ohio
Limited Liability Company with a principal place of business in Cuyahoga County, Ohio.
          9.     Defendant regularly collects or attempts to collect debts asserted to be owed to
others.
          10.    Defendant is regularly engaged, for profit, in the collection of debts allegedly owed
by consumers.
          11.    The principal purpose of Defendant's business is the collection of such debts.
          12.    Defendant uses the mails in its debt collection business.
          13.    Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).


                          ALLEGATIONS SPECIFIC TO PLAINTIFF
          14.    Defendant alleges Plaintiff owes a debt (“the alleged Debt”).
          15.    The alleged Debt is an alleged obligation of Plaintiff to pay money arising out of a
transaction in which the money, property, insurance, or services which are the subject of the
transaction are primarily for personal, family, or household purposes.
          16.    The alleged Debt does not arise from any business enterprise of Plaintiff.
          17.    The alleged Debt is a “debt” as defined by 15 U.S.C. § 1692a(5).
          18.    At an exact time known only to Defendant, the alleged Debt was assigned or
otherwise transferred to Defendant for collection.
          19.    At the time the alleged Debt was assigned or otherwise transferred to Defendant for
collection, the alleged Debt was in default.
          20.    In its efforts to collect the alleged Debt, Defendant contacted Plaintiff by letter (“the
Letter”) dated January 11, 2020. (A true and accurate copy is annexed hereto as “Exhibit 1.”)
          21.    The Letter conveyed information regarding the alleged Debt.



                                                    2
       Case: 1:20-cv-03534 Document #: 1 Filed: 06/17/20 Page 3 of 9 PageID #:3




       22.     The Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).
       23.     The Letter was received and read by Plaintiff.
       24.     15 U.S.C. § 1692e protects Plaintiff's concrete interests. Plaintiff has the interest
and right to be free from deceptive and/or misleading communications from Defendant. As set
forth herein, Defendant deprived Plaintiff of this right.
       25.     The deprivation of Plaintiff's rights will be redressed by a favorable decision herein.

                                        FIRST COUNT
                  Violations of 15 U.S.C. §§ 1692e, 1692e(2)(A) and 1692e(10)
       26.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
       27.     15 U.S.C. § 1692e provides, generally, that a debt collector may not use any false,
deceptive, or misleading representation or means in connection with the collection of any debt.
       28.     An allegation by a debt collector that a consumer owes a debt, when the debt is not
owed at all by the consumer, is a false representation made in connection with the collection of
any debt, in violation of 15 U.S.C. § 1692e.
       29.     An allegation by a debt collector that a consumer owes a debt, when the debt is not
owed at all by the consumer, is a deceptive representation made in connection with the collection
of any debt, in violation of 15 U.S.C. § 1692e.
       30.     An allegation by a debt collector that a consumer owes a debt, when the debt is not
owed at all by the consumer, is a misleading representation made in connection with the collection
of any debt, in violation of 15 U.S.C. § 1692e.
       31.     15 U.S.C. § 1692e(2)(A) prohibits the false representation of the character, amount,
or legal status of any debt.
       32.     An allegation by a debt collector that a consumer owes a debt, when the debt is not
owed at all by the consumer, is a false representation of the character of the debt, in violation of
15 U.S.C. § 1692e(2)(A).
       33.     An allegation by a debt collector that a consumer owes a debt, when the debt is not
owed at all by the consumer, is a false representation of the amount of the debt, in violation of 15
U.S.C. § 1692e(2)(A).
       34.     An allegation by a debt collector that a consumer owes a debt, when the debt is not
owed at all by the consumer, is a false representation of the legal status of the debt, in violation of
15 U.S.C. § 1692e(2)(A).


                                                  3
       Case: 1:20-cv-03534 Document #: 1 Filed: 06/17/20 Page 4 of 9 PageID #:4




       35.     15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt.
       36.     An allegation by a debt collector that a consumer owes a debt, when the debt is not
owed at all by the consumer, is a false representation made in an attempt to collect the debt in
violation of 15 U.S.C. § 1692e(10).
       37.     An allegation by a debt collector that a consumer owes a debt, when the debt is not
owed at all by the consumer, is a deceptive means used in an attempt to collect the debt in violation
of 15 U.S.C. § 1692e(10).
       38.     The Letter alleges that Plaintiff owed $1,634.61.
       39.     Plaintiff did not owe $1,634.61.
       40.     Plaintiff did not owe any money at all to the entity on whose behalf Defendant was
seeking to collect.
       41.     Defendant's allegation that Plaintiff owed $1,634.61, when Plaintiff did not owe
any money at all to the entity on whose behalf Defendant was seeking to collect, is a false
representation made by Defendant in connection with Defendant's collection of the alleged Debt,
in violation of 15 U.S.C. § 1692e.
       42.     Defendant's allegation that Plaintiff owed $1,634.61, when Plaintiff did not owe
any money at all to the entity on whose behalf Defendant was seeking to collect, is a deceptive
representation made by Defendant in connection with Defendant's collection of the alleged Debt,
in violation of 15 U.S.C. § 1692e.
       43.     Defendant's allegation that Plaintiff owed $1,634.61, when Plaintiff did not owe
any money at all to the entity on whose behalf Defendant was seeking to collect, is a misleading
representation made by Defendant in connection with Defendant's collection of the alleged Debt,
in violation of 15 U.S.C. § 1692e.
       44.     Defendant's allegation that Plaintiff owed $1,634.61, when Plaintiff did not owe
any money at all to the entity on whose behalf Defendant was seeking to collect, is a false
representation of the character of the alleged Debt, in violation of 15 U.S.C. § 1692e(2)(A).
       45.     Defendant's allegation that Plaintiff owed $1,634.61, when Plaintiff did not owe
any money at all to the entity on whose behalf Defendant was seeking to collect, is a false
representation of the amount of the alleged Debt, in violation of 15 U.S.C. § 1692e(2)(A).




                                                   4
       Case: 1:20-cv-03534 Document #: 1 Filed: 06/17/20 Page 5 of 9 PageID #:5




       46.     Defendant's allegation that Plaintiff owed $1,634.61, when Plaintiff did not owe
any money at all to the entity on whose behalf Defendant was seeking to collect, is a false
representation of the legal status of the alleged Debt, in violation of 15 U.S.C. § 1692e(2)(A).
       47.     Defendant's allegation that Plaintiff owed $1,634.61 , when Plaintiff did not owe
any money at all to the entity on whose behalf Defendant was seeking to collect, is a false
representation made in an attempt to collect the alleged Debt in violation of 15 U.S.C. § 1692e(10).
       48.     Defendant's allegation that Plaintiff owed $1,634.61, when Plaintiff did not owe
any money at all to the entity on whose behalf Defendant was seeking to collect, is a deceptive
means used in an attempt to collect the alleged Debt in violation of 15 U.S.C. § 1692e(10).
       49.     For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692e, 1692e(2)(A)
and 1692e(10) and is liable to Plaintiff therefor.

                                       SECOND COUNT
                  Violations of 15 U.S.C. §§ 1692e, 1692e(2)(A) and 1692e(10)
       50.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
       51.     15 U.S.C. § 1692e provides, generally, that a debt collector may not use any false,
deceptive, or misleading representation or means in connection with the collection of any debt.
       52.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a false representation made in
connection with the collection of any debt, in violation of 15 U.S.C. § 1692e.
       53.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a deceptive representation made in
connection with the collection of any debt, in violation of 15 U.S.C. § 1692e.
       54.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a misleading representation made in
connection with the collection of any debt, in violation of 15 U.S.C. § 1692e.
       55.     15 U.S.C. § 1692e(2)(A) prohibits the false representation of the character, amount,
or legal status of any debt.
       56.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a false representation of the character
of the debt, in violation of 15 U.S.C. § 1692e(2)(A).




                                                     5
       Case: 1:20-cv-03534 Document #: 1 Filed: 06/17/20 Page 6 of 9 PageID #:6




       57.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a false representation of the amount
of the debt, in violation of 15 U.S.C. § 1692e(2)(A).
       58.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a false representation of the legal status
of the debt, in violation of 15 U.S.C. § 1692e(2)(A).
       59.     15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt.
       60.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a false representation made in an
attempt to collect the debt in violation of 15 U.S.C. § 1692e(10).
       61.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a deceptive means used in an attempt
to collect the deb tin violation of 15 U.S.C. § 1692e(10).
       62.     The Letter claims that Plaintiff owes a debt to Jefferson Capital Systems, LLC.
       63.     Plaintiff did not owe a debt to Jefferson Capital Systems, LLC.
       64.     Jefferson Capital Systems, LLC never offered to extend credit to Plaintiff.
       65.     Jefferson Capital Systems, LLC never extended credit to Plaintiff.
       66.     Plaintiff was never involved in any transaction with Jefferson Capital Systems,
LLC.
       67.     Plaintiff never entered into any contract with Jefferson Capital Systems, LLC.
       68.     Plaintiff never did any business with Jefferson Capital Systems, LLC.
       69.     Plaintiff was never indebted to Jefferson Capital Systems, LLC.
       70.     Jefferson Capital Systems, LLC is a stranger to Plaintiff.
       71.     Defendant's allegation that Plaintiff owed a debt to Jefferson Capital Systems, LLC,
when Plaintiff did not owe a debt to Jefferson Capital Systems, LLC, is a false representation made
by Defendant in connection with Defendant's collection of the alleged Debt, in violation of 15
U.S.C. § 1692e.
       72.     Defendant's allegation that Plaintiff owed a debt to Jefferson Capital Systems, LLC,
when Plaintiff did not owe a debt to Jefferson Capital Systems, LLC, is a deceptive representation
made by Defendant in connection with Defendant's collection of the alleged Debt, in violation of



                                                   6
       Case: 1:20-cv-03534 Document #: 1 Filed: 06/17/20 Page 7 of 9 PageID #:7




15 U.S.C. § 1692e.
        73.    Defendant's allegation that Plaintiff owed a debt to Jefferson Capital Systems, LLC,
when Plaintiff did not owe a debt to Jefferson Capital Systems, LLC, is a misleading representation
made by Defendant in connection with Defendant's collection of the alleged Debt, in violation of
15 U.S.C. § 1692e.
        74.    Defendant's allegation that Plaintiff owed a debt to Jefferson Capital Systems, LLC,
when Plaintiff did not owe a debt to Jefferson Capital Systems, LLC, is a false representation of
the character of the alleged Debt, in violation of 15 U.S.C. § 1692e(2)(A).
        75.    Defendant's allegation that Plaintiff owed a debt to Jefferson Capital Systems, LLC,
when Plaintiff did not owe a debt to Jefferson Capital Systems, LLC, is a false representation of
the amount of the alleged Debt, in violation of 15 U.S.C. § 1692e(2)(A).
        76.    Defendant's allegation that Plaintiff owed a debt to Jefferson Capital Systems, LLC,
when Plaintiff did not owe a debt to Jefferson Capital Systems, LLC, is a false representation of
the legal status of the alleged Debt, in violation of 15 U.S.C. § 1692e(2)(A).
        77.    Defendant's allegation that Plaintiff owed a debt to Jefferson Capital Systems, LLC,
when Plaintiff did not owe a debt to Jefferson Capital Systems, LLC, is a false representation made
in an attempt to collect the alleged Debt in violation of 15 U.S.C. § 1692e(10).
        78.    Defendant's allegation that Plaintiff owed a debt to Jefferson Capital Systems, LLC,
when Plaintiff did not owe a debt to Jefferson Capital Systems, LLC, is a deceptive means used in
an attempt to collect the alleged Debt in violation of 15 U.S.C. § 1692e(10).
        79.    Defendant's demand that Plaintiff make payment for a debt that he does not owe is
a false representation made to attempt to collect any debt in violation of 15 U.S.C. § 1692e(10).
        80.    Defendant's request that Plaintiff make payment for a debt that he does not owe is
a deceptive means used to attempt to collect any debt in violation of 15 U.S.C. § 1692e(10).
        81.    For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692e, 1692e(2)(A)
and 1692e(10) and is liable to Plaintiff therefor.

                                        THIRD COUNT
                         Violations of 15 U.S.C. §§ 1692e and 1692e(10)
        82.    Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
        83.    15 U.S.C. § 1692e prohibits a debt collector from using any false, deceptive, or
misleading representation or means in connection with the collection of any debt.


                                                     7
          Case: 1:20-cv-03534 Document #: 1 Filed: 06/17/20 Page 8 of 9 PageID #:8




          84.    15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt.
          85.    A debt collection practice can be a “false, deceptive, or misleading” practice in
violation of 15 U.S.C. § 1692e even if it does not fall within any of the subsections of 15 U.S.C. §
1692e.
          86.    The Letter states that the alleged Debt is time-barred.
          87.    The Letter also contains a settlement offer, “Jefferson Capital Systems, LLC will
accept a reduced amount of $653.84 to resolve your debt. Your balance is $1,634.61 and we will
accept $653.84. The offer expires on 02/14/2020. We are not obligated to renew this offer, however
if you would like additional time to respond to this offer, please contact us.”
          88.    The least sophisticated consumer upon reading such statement would most likely
be lead to believe that the alleged Debt was enforceable by Defendant and if they did not make a
payment by the deadline.
          89.    The least sophisticated consumer upon reading such statement would be confused
as to whether or not they can face legal action if they do not make a payment on the alleged Debt
by the stated deadline.
          90.    The least sophisticated consumer would likely be deceived by the Letter.
          91.    The least sophisticated consumer would likely be deceived in a material way by the
Letter.
          92.    For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692e and 1692e(10)
and is liable to Plaintiff therefor.


                                          JURY DEMAND
          93.    Plaintiff hereby demands a trial of this action by jury.


                                       PRAYER FOR RELIEF
          WHEREFORE Plaintiff respectfully requests judgment be entered:

                    a. Finding Defendant's actions violate the FDCPA; and

                    b. Granting damages against Defendant pursuant to 15 U.S.C. § 1692k; and

                    c. Granting Plaintiff's attorneys' fees pursuant to 15 U.S.C. § 1692k; and



                                                   8
     Case: 1:20-cv-03534 Document #: 1 Filed: 06/17/20 Page 9 of 9 PageID #:9




               d. Granting Plaintiff's costs; all together with

               e. Such other relief that the Court determines is just and proper.

DATED: June 16, 2020


                                          BARSHAY SANDERS, PLLC

                                          By: _/s/ Craig B. Sanders
                                          Craig B. Sanders, Esquire
                                          100 Garden City Plaza, Suite 500
                                          Garden City, New York 11530
                                          Tel: (516) 203-7600
                                          Fax: (516) 706-5055
                                          csanders@barshaysanders.com
                                          Attorneys for Plaintiff
                                          Our File No.: 119205




                                             9
